DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/25/2022 have been entered.  In the amendment, no claims have been amended. 

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).  Among these rationales, a number can be identified that appear 
(A) Combining prior art elements according to known methods to yield predictable results 
(C) Use of known technique to improve similar devices (methods, or products) in the same way 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Exemplary Rationale (A)
The examiner’s factual findings in the rejection of claim 1 that 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts) 
meets the Office’s stipulation in applying Exemplary Rationale (A) that the examiner must articulate the following: (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of 
Exemplary Rationale (C)
The examiner’s factual findings in the rejection of claim 1 that 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts) 
meets the Office’s stipulation in applying Exemplary Rationale (C) that the examiner must articulate the following: (1) a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;” (2) a finding that the prior art contained a “comparable” device (method, or product that is not the same as the base device) that has been improved in the same 
Exemplary Rationale (D)
The examiner’s factual findings in the rejection of claim 1 that 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts) 
meets the Office’s stipulation in applying Exemplary Rationale (D) that the examiner must articulate the following: (1) a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;” (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); and (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have 
Exemplary Rationale (F)
The examiner’s factual findings in the rejection of claim 1 that 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts) 
meets the Office’s stipulation in applying Exemplary Rationale (F) that the examiner must articulate the following: (1) a finding that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product); (2) a finding that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product); (3) a finding that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art; and (4) a finding that one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have 
Applicant’s arguments re claims 2-9, 14, 15, 16-18, 19, and 20 merely allude to applicant’s arguments re claims 1 and 10-13, and are therefore likewise unpersuasive. 
All rejections made in the prior Office Action are maintained, and set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 8,767,190) in view of Kinzer et al. (US 2016/0079854).
As to claim 1, Hall teaches a 3-D LIDAR system (Abstract) comprising: 
a housing (FIG. 2; col. 4, lines 59-60) including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
the housing having the following disposed within: 
a plurality of illumination sources mounted to a plurality of respective printed circuit boards (col. 6, lines 4-13), the plurality of illumination sources configured to emit beams of light over an angular range measured from a central axis through the transparent portion (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24); and 
a plurality of illumination drivers, each illumination drivers electrically coupled to a respective illumination source and to an electrical power source via a respective one of the printed circuit boards, and configured to selectively electrically couple the respective illumination source to the electrical power source in response to a pulse trigger signal, causing the respective illumination source to emit a measurement pulse of illumination light (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13). 
However, Hall does not teach a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board and to an electrical power source, and configured to selectively electrically couple the respective 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors) that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts), and therefore suggests the plurality of illumination drivers, each illumination drivers electrically coupled to a respective illumination source and to an electrical power source via a respective one of the printed circuit boards, and configured to selectively electrically couple the respective illumination source to the electrical power source in response to a pulse trigger signal, causing the respective illumination source to emit a measurement pulse of illumination light being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board and to an electrical power source, and configured to selectively electrically couple the respective illumination source to the electrical power source in response to a pulse trigger signal, to cause the respective illumination source to emit a measurement pulse of illumination light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a housing including: a lower housing; and an upper housing 
As to claim 10, Hall further teaches that the spectral range corresponds to a range within infrared lights (col. 3, lines 64-65; col. 5, lines 41-43). 
As to claim 11, Hall further teaches that the spectral range includes light having wavelengths centered at 905 nanometers (col. 3, lines 64-65; col. 5, lines 41-43). 
As to claim 12, Hall as modified by Doughty and Kinzer teaches the LIDAR system of claim 1 as discussed above.  Hall further teaches that the upper housing includes a cylindrical shell element (col. 5, lines 25-26).  However, Hall does not teach that the upper housing includes a dome shell element.  Nonetheless, a dome shell element would be an obvious modification to make in place of a cylindrical shell element since, for example, the dome shell element could have a smaller material cost (smaller surface area per enclosed usable volume) and better aerodynamic qualities. 
As to claim 13, Hall further teaches that the upper housing includes a cylindrical shell element (col. 5, lines 25-26). 

Claims 2-9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kinzer. 
As to claim 2, Hall teaches a 3-D LIDAR system (Abstract) comprising: 
a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 152, 154, 156, 158; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
a light emission/collection engine configured to rotate about a central axis, the light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); 
wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; 
a stationary electronics board mounted in a fixed position with respect to the lower housing (FIG. 4; col. 5, lines 38-41); and 
a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); 
wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals (col. 9, line 65 to col. 10, line 2); and 
wherein the light emission/collection engine is fixedly positioned with respect to the rotating electronics board, and thus rotates about the central axis at the predetermined rotational velocity (col. 5, lines 32-67). 
However, Hall does not teach the light emission/collection engine comprising a plurality of illumination sources mounted to a plurality of respective printed circuit boards and a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board.  Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts), and therefore suggests the light emission/collection engine comprising a plurality of illumination sources mounted to a plurality of respective printed circuit boards and a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; a light emission/collection engine configured to rotate about a central axis, the light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central 
As to claim 3, Hall further teaches the light emission/collection engine including an array of integrated LIDAR measurement devices (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 4, Hall further teaches that at least one integrated LIDAR measurement device includes a light emitting element, a light detecting element, and associated control and signal conditioning electronics integrated onto a common substrate (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 5, Hall further teaches that each integrated LIDAR measurement device includes a light emitting element, a light detecting element, and associated control and signal conditioning electronics integrated onto a common substrate (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 6, Hall further teaches that light emitted from each integrated LIDAR measurement device passes through a series of optical elements that collimate the emitted light to generate a beam of illumination light projected from the 3-D LIDAR system into the environment (col. 5, lines 44-55). 
As to claim 7, Hall further teaches the beam of illumination light forming an array of beams of light, each beam emitted from a different LIDAR measurement device (col. 5, lines 32-67). 
As to claim 8, Hall further teaches that two or more LIDAR measurement devices are arranged to simultaneously emit any number of light beams and light reflected from an object in the environment due to the object's illumination by a particular LIDAR measurement device is collected by one or more of the optical elements 116 (col. 3, line 51 to col. 4, line 22; col. 5, lines 32-67). 
As to claim 9, Hall further teaches that the collected light passes through one or more optical elements where the collected light is focused onto the detecting element of a corresponding particular LIDAR measurement device, whereby collected light 
As to claim 15, Hall teaches a method for operating a LIDAR system with upper and lower housings (col. 2, line 55 to col. 3, line 10 recount typical steps of such a method), comprising: 
rotating a light emission/collection engine about a central axis, the light emission/ collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); 
maintaining a stationary electronics board in a fixed position with respect to the lower housing (FIG. 4; col. 5, lines 38-41); 
rotating a rotatable electronics board disposed above the stationary electronics board with respect to the stationary electronics board at a predetermined rotational velocity (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational velocity); and 
communicating electrical power signals and electronic signals between the stationary electronics board and the rotatable electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless 
wherein the light emission/collection engine is fixedly positioned with respect to the rotatable electronics board, and thus rotates about the central axis at the predetermined rotational velocity (col. 5, lines 32-67). 
However, Hall does not teach that the plurality of illumination sources are mounted to a plurality of respective printed circuit boards, and a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (JCs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board.  Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate power to a load in response to an external input (Title; Abstract; paragraphs [0004]-[0006], [0075], [0118], [0205], [0207], [0209]-[0213], [0220], [0241]; claims 1, 2; that the device of Kinzer implies use of a plurality of such devices as needed is obvious, see MPEP 2144.04 VI B, Duplication of Parts), and therefore suggests that the plurality of illumination sources are mounted to a plurality of respective printed circuit boards, and a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (JCs), each GaN based illumination driver IC mounted to a respective one of the printed circuit boards and electrically coupled to the illumination source mounted to the respective printed circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for operating a LIDAR system with upper and lower housings, comprising: rotating a light emission/collection 
As to claim 16, Hall teaches a method (col. 2, line 55 to col. 3, line 10 recount typical steps of a method) and a LiDAR based 3-D measuring system (Abstract) comprising: 
a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
a stationary electronics board fixably mounted to the lower housing (FIG. 4; col. 5, lines 38-41); 
a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity ω (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); 
a contactless transmission between the stationary electronics board and the rotating electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board (col. 9, line 65 to col. 10, line 2); 
a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle, θ, with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); and 
the light emission/collection engine fixedly fixed to the rotating electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity, ω (col. 5, lines 32-67). 
However, Hall does not explicit teach a method comprising the “forming” and “fixing” steps: forming a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; forming a stationary electronics board fixably mounted to the lower housing; forming a rotatable electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity; forming a contactless transmission between the stationary electronics board and the rotatable electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotatable electronics board; forming a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; and fixing the light emission/collection engine fixedly to the rotatable electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity.  Nonetheless, Hall teaches the structural details that such constructing and forming would have to meet, and in as much detail, if not more detail, than the instant specification (which omits entirely any details as to actual construction and forming), and therefore suffices to enable one of ordinary skill in the art, without undue experimentation, to arrive at the construction and forming features recited in the claim, namely, forming a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; forming a stationary electronics board fixably mounted to the lower housing; forming a rotatable 
As to claim 17, Hall further teaches that the contactless transmission includes a transformer (col. 9, line 61 to col. 10, line 6). 
As to claim 18, Hall further teaches that the contactless transmission includes a capacitive element (col. 9, line 61 to col. 10, line 6). 
As to claim 20, Hall further teaches a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13) discussed above in connection with the rejection of claim 2 (which claims the GaN based illumination driver ICs), and therefore suggests that the plurality of illumination sources include the light emitting element, and wherein the control and signal conditioning electronics includes one of the GaN based illumination driver ICs. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kinzer, and further in view of Nourrcier, Jr. et al. (US 5,638,163). 
As to claim 14, Hall teaches an integrated 3-D LIDAR system (Abstract; col. 7, lines 39-41, claim 3, “unitary frame,” “unitary support structure” describes an “integrated” 3-D LIDAR system) comprising: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60), including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
a light emission/collection engine that rotates about a central axis (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); 
a stationary electronics board mounted in a fixed position with respect to the lower housing (FIG. 4; col. 5, lines 38-41); and 
a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); 
wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals (col. 9, line 65 to col. 10, line 2); and 
wherein the light emission/collection engine is fixedly positioned with respect to the rotating electronics board, and thus rotates about the central axis at the predetermined rotational velocity (col. 5, lines 32-67)
an illumination source (the 3-D LIDAR system of Hall inherently has an illumination source. Moreover, col. 3, lines 51-53 explicitly teaches illumination sources); and 
a master controller configured to generate a plurality of pulse command signals, each communicated to a different integrated LIDAR measurement device of the plurality of integrated LIDAR measurement devices, wherein each return pulse receiver IC generates the corresponding pulse trigger signal based on the received pulse command signal (claims 13, 14). 
However, Hall does not teach the light emission/collection engine including a plurality of integrated LIDAR measurement devices, each integrated LIDAR measurement device including: a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source and a first electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, causing the illumination source to emit a measurement pulse of illumination light.  Hall also does not teach a return pulse receiver IC, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in the three dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the GaN based illumination driver IC. 
Kinzer teaches a GaN based device that acts as a driver to selectively turn on and off conducting elements (e.g., power transistors that can act as switches to regulate 
Nourrcier, Jr., teaches, in a laser rangefinder, a return pulse receiver with major functions integrated to a single integrated circuit, e.g., delay and range gating (Abstract; col. 1, lines 51-60; col. 16, line 50 to col. 17, line 34), and therefore suggests a return pulse receiver IC, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in the three dimensional environment and back to the LIDAR device, wherein the return pulse . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kinzer, and further in view of Pacala (US 2018/0329066). 
As to claim 19, Hall as modified by Kinzer teaches the method of claim 16 as discussed above.  However, Hall ’190 does not teach that the contactless transmission includes an optical element.  Pacala teaches a rotating LIDAR system with imaging devices that can be nonrotating and optical elements in the base (FIG. 2A; paragraph [0030]-[0031], “apertures”, “optical elements”, apertures are also considered to be optical elements), and therefore suggests that the contactless transmission includes an optical element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hall as modified by Kinzer, in combination with the contactless transmission including an optical element as taught by Pacala, since such combination enables some imaging devices to be stationary while the scanning LIDAR system can rotate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,767,190 in view of Kinzer et al. (US 2016/0079854), Nourrcier, Jr. (US 5.638.163) and Pacala (US 2018/0329066).  As discussed above, claims 1-20 are rendered obvious by Hall in combination with Kinzer, in combination with Kinzer and Nourrcier, Jr., or in combination with Kinzer and Pacala.  Consequently, Kinzer, Nourrcier, Jr., and Pacala support an obviousness-type double patenting rejection based on Hall. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 17 of U.S. Patent No. 10,386,465 in view of Kinzer et al. (US 2016/0079854), and Pacala (US 2018/0329066).  See, e.g., FIG. 1 of US 10,386,465, and the discussions above of the teachings of Kinzer and Pacala.  Consequently, Kinzer and Pacala support an obviousness-type double patenting rejection of claims 1-20 based on US 10,386,465. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-21 of U.S. Patent No. 10,545,222 in view of Kinzer et al. (US 2016/0079854), and Pacala (US 2018/0329066).  See, e.g., FIG. 1 of US 10,545,222, and the discussions above of the teachings of Kinzer and Pacala.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 7-25 of U.S. Patent No. 10,627,491 in view of Kinzer et al. (US 2016/0079854), and Pacala (US 2018/0329066).  See, e.g., FIG. 1 of US 10,627,491, and the discussions above of the teachings of Kinzer and Pacala.  Consequently, Kinzer and Pacala support an obviousness-type double patenting rejection of claims 1-20 based on US 10,627,491. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645